   Case
    Case1:20-cv-01176-LPS
          1:20-cv-01176-LPSDocument
                            Document1-1
                                      17-4
                                         Filed
                                             Filed
                                                09/03/20
                                                   12/22/20
                                                          Page
                                                            Page
                                                               2121of
                                                                    of214
                                                                       3 PageID
                                                                          PageID#:#:
                                                                                  315225
                                  HIVE MEDIA GROUP, LLC INFRINGEMENT CLAIMS CHART


  Protected        Copyright       Registraton      Date of                                                         No. Images
                                                              Accused Work URL                  Server URL
   Work             Number            Date       Infringement                                                        Infringed

160820 Giraffe    Vau 1-276-595     11.22.2016    07.12.2018   https://www.trend-         https://www.trend-      1x2=2
Woman                                                          chaser.com/amazing/af      chaser.com/wp-
Without Rings                                                  ter-five-years-of-         content/uploads/2019/03
                                                               stretching-her-neck-       /giraffe-woman-19734-
                                                               giraffe-woman-finally-     58372.jpg
                                                               shed-her-rings/
160820 Giraffe    Vau 1-276-595     11.22.2016    09.27.2019   https://www.buzznet.c https://www.buzznet.co 1 x 2 = 2
Woman                                                          om/2019/09/after-five- m/wp-
Without Rings                                                  years-of-stretching-her- content/uploads/2019/03
                                                               neck-giraffe-woman- /giraffe-woman-19734-
                                                               finally-shed-her-rings/ 58372.jpg

160820 Giraffe    Vau 1-276-595     11.22.2016    10.04.2018   https://www ricklaxpre     https://www.ricklaxpres 2 x 2 = 4
Woman                                                          sents.com/life/giraffe-    ents.com/wp-
Without Rings                                                  girl-finally-removed-      content/uploads/2018/10
                                                               the-neck-rings-shed-       /sydney-removes-the-
                                                               worn-for-five-years/       coils-64891-74028.jpg
                                                                                          https://www.ricklaxpres
                                                                                          ents.com/wp-
                                                                                          content/uploads/2018/10
                                                                                          /sydney-is-finally-free-
                                                                                          coils-80028-14457.jpg
160820 Giraffe    Vau 1-276-595     11.22.2016   10.04.2018    https://blog.auntyacid.c   https://blog.auntyacid.co 2 x 2 = 4
Woman                                                          om/entertainment/this-     m/wp-
Without Rings                                                  is-what-it-looks-like-     content/uploads/2018/10
                                                               when-a-person-wears-       /sydney-is-finally-free-
                                                               elongating-neck-rings-     coils-16889-11649.jpg
                                                               for-five-years/?view-
                                                               all&chrome=1
                                                                                          https://blog.auntyacid.co
                                                                                          m/wp-
                                                                                          content/uploads/2018/10
                                                                                          /sydney-removes-the-
                                                                                          coils-68583-13591.jpg
Giraffe Woman     Vau 1-253-880     05.10.2016   10.04.2018    https://www ricklaxpre     https://www.ricklaxpres 1 x 2 = 2
Stills 150108,                                                 sents.com/life/giraffe-    ents.com/wp-
141222, 150329                                                 girl-finally-removed-      content/uploads/2018/10
                                                               the-neck-rings-shed-       /Sydney-V.-Smith-the-
                                                               worn-for-five-years/       Giraffe-Woman-1-
                                                                                          48103-33226.jpg
Giraffe Woman     Vau 1-253-880     05.10.2016   10.04.2018    https://blog.auntyacid.c   https://blog.auntyacid.co 1 x 2 = 2
Stills 150108,                                                 om/entertainment/this-     m/wp-
141222, 150329                                                 is-what-it-looks-like-     content/uploads/2018/10
                                                               when-a-person-wears-       /Sydney-V.-Smith-the-
                                                               elongating-neck-rings-     Giraffe-Woman-1-
                                                               for-five-years/?view-      88203-26468.jpg
                                                               all&chrome=1
Surfing Goat      VA 1-803-445      02.02.2012    05.15.2017   https://www.trend-         https://www.trend-      1x2=2
Pismo                                                          chaser.com/animals/do      chaser.com/wp-
                                                               nt-eat-these-40-cute-      content/uploads/2016/02
                                                               pets/13/                   /goatsurfing.jpg
120815            VA 1-917-856      06.09.2014    10.24.2019   https://www.bavardist.     https://www.bavardist.c 8 x 2 = 16
Airplane home -                                                com/life/man-              om/wp-
Stills                                                         converted-a-boeing-        content/uploads/2019/01
                                                               727-into-his-home-in-      /purchasingaplane-
                                                               the-woods/                 19324-53566.jpg
   Case
    Case1:20-cv-01176-LPS
          1:20-cv-01176-LPSDocument
                            Document1-1
                                      17-4
                                         Filed
                                             Filed
                                                09/03/20
                                                   12/22/20
                                                          Page
                                                            Page
                                                               2132of
                                                                    of214
                                                                       3 PageID
                                                                          PageID#:#:
                                                                                  316226
                                 HIVE MEDIA GROUP, LLC INFRINGEMENT CLAIMS CHART


                                                                                    https://www.bavardist.c
                                                                                    om/wp-
                                                                                    content/uploads/2019/01
                                                                                    /maintenance-52536-
                                                                                    76999.jpg
                                                                                    https://www.bavardist.c
                                                                                    om/wp-
                                                                                    content/uploads/2019/01
                                                                                    /thereveal-68264-
                                                                                    88741.jpg
                                                                                    https://www.bavardist.c
                                                                                    om/wp-
                                                                                    content/uploads/2019/01
                                                                                    /modestlife-21958-
                                                                                    61153.jpg
                                                                                    https://www.bavardist.c
                                                                                    om/wp-
                                                                                    content/uploads/2019/01
                                                                                    /innovationforhygene-
                                                                                    29581-18974.jpg
                                                                                    https://www.bavardist.c
                                                                                    om/wp-
                                                                                    content/uploads/2019/01
                                                                                    /originalcockpit-68225-
                                                                                    32207.jpg
                                                                                    https://www.bavardist.c
                                                                                    om/wp-
                                                                                    content/uploads/2019/01
                                                                                    /workspace-41516-
                                                                                    89094.jpg
                                                                                    https://www.bavardist.c
                                                                                    om/wp-
                                                                                    content/uploads/2019/01
                                                                                    /landscaping-59905-
                                                                                    38453.jpg
120815            VA 1-917-856     06.09.2014   07.31.2018   https://www.giveitlove https://www.giveitlove.c 8 x 2 = 16
Airplane home -                                              .com/meet-the-man-     om/wp-
Stills                                                       who-converted-a-       content/uploads/2019/01
                                                             boeing-727-into-his- /purchasingaplane-
                                                             home-in-the-woods/     19324-53566.jpg
                                                                                    https://www.giveitlove.c
                                                                                    om/wp-
                                                                                    content/uploads/2019/01
                                                                                    /maintenance-52536-
                                                                                    76999.jpg
                                                                                    https://www.giveitlove.c
                                                                                    om/wp-
                                                                                    content/uploads/2019/01
                                                                                    /thereveal-68264-
                                                                                    88741.jpg
                                                                                    https://www.giveitlove.c
                                                                                    om/wp-
                                                                                    content/uploads/2019/01
                                                                                    /modestlife-21958-
                                                                                    61153.jpg
                                                                                    https://www.giveitlove.c
                                                                                    om/wp-
                                                                                    content/uploads/2019/01
                                                                                    /innovationforhygene-
                                                                                    29581-18974.jpg
Case
 Case1:20-cv-01176-LPS
       1:20-cv-01176-LPSDocument
                         Document1-1
                                   17-4
                                      Filed
                                          Filed
                                             09/03/20
                                                12/22/20
                                                       Page
                                                         Page
                                                            2143of
                                                                 of214
                                                                    3 PageID
                                                                       PageID#:#:
                                                                               317227
